DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application number 16/746,362 filed on 01/17/2020.
Claims 1-7 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/17/2020, 01/11/2022, 01/12/2022, & 01/21/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 7 are rejected under 35 U.S.C. 102a1 as being previously patented and publicly available by Zych (US 20170282821 A1).
Regarding Claim 1, Zych discloses:
A vehicle control apparatus comprising: a controller for controlling a travelling of a vehicle (Zych ¶ 50: FIG. 2 is a block diagram illustrating an example AV implementing 
the controller being configured to: obtain attribute information about at least one occupant from reservation information (Zych ¶ 12: For example, the selection engine 135 can select AV 109 to service the pick-up request 197 from the requesting user, and transmit an invitation 182 to AV 109 via the vehicle interface 105. The data analyzer 150 can process the accelerometer data 191 and the GPS data 183 from the requesting user's device 195 to determine the user attributes)
the reservation information including information about the at least one occupant who has made a reservation for the vehicle (Zych ¶ 12: A transport facilitation system is disclosed that can configure an autonomous vehicle (AV) for a requesting user prior to pick-up;¶ 19: Such preemptive configuring may be performed based on a stored comfort or preference profile, by way of user inputs prior to pick-up, by analyzing acceleration data from the user's mobile device, and/or by machine learning techniques over time)
set a travelling characteristic of the vehicle based on the attribute information about at least one occupant (Zych ¶ 44: The configuration engine 140 can generate and transmit the vehicle configuration set 188 to include an instruction for AV 109 to operate in a high caution mode (e.g., drive at slower speeds and implement smooth braking, acceleration and steering) when driving the nervous rider from the pick-up location to the rider's destination.)
Regarding Claim 7, Zych discloses:
A vehicle control apparatus comprising: a controller for controlling a travelling of a vehicle (Zych ¶ 50: FIG. 2 is a block diagram illustrating an example AV implementing a control system, as described herein. In an example of FIG. 2, a control system 220 can be used to autonomously operate the AV 200)
the controller being configured to: obtain attribute information about at least one occupant from information about the at least one occupant who rides on the vehicle before starting travel of the vehicle (Zych ¶ 17: And, based on the AV setup preferences for the user, the transport facilitation system can transmit a set of configuration commands to configure the adjustable components of the AV for the user prior to the AV rendezvousing with the requesting user)
set a travelling characteristic of the vehicle based on the attribute information about at least one occupant (Zych ¶ 44: The configuration engine 140 can generate and transmit the vehicle configuration set 188 to include an instruction for AV 109 to operate in a high caution mode (e.g., drive at slower speeds and implement smooth braking, acceleration and steering) when driving the nervous rider from the pick-up location to the rider's destination.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 & 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zych (US 20170282821 A1) in view of Larner (US 20180052000 A1)
Regarding Claim 2, Zych discloses all of the limitations of Claim 1. Zych does not explicitly disclose, but Larner teaches:
wherein: the controller is configured to change a current travelling characteristic of the vehicle to the travelling characteristic of the vehicle based on the attribute 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zych with Larner. Zych discloses the overall driving characteristic controls and even references smoother driving for the purposes found in Larner, but it does not go into detail on the specific controls or valuations implemented to assuage sickness as described in Larner. Larner’s more granular methodology allows Zych to properly conform driving characteristics and route choice to user attributes as it intends, allowing for more enjoyable rides and less cleaning fees due to unnecessary sickness.
Regarding Claim 3, Zych discloses all of the limitations of Claim 1. Zych does not explicitly disclose, but Larner teaches:
wherein: the controller is configured to search for a travelling route based on the attribute information about the at least one occupant (Larner ¶ 75: If a passenger is prone to motion sickness, a route and driving style with a lowest total motion sickness value may be selected. A passenger's susceptibility to motion sickness may be determined using an evaluation of the passenger comprising a series of questions. The evaluation may additionally or alternatively include detecting a passenger's 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zych with Larner. Zych discloses the overall driving characteristic controls and even references smoother driving for the purposes found in Larner, but it does not go into detail on the specific controls or valuations implemented to assuage sickness as described in Larner. Larner’s more granular methodology allows Zych to properly conform driving characteristics and route choice to user attributes as it intends, allowing for more enjoyable rides and less cleaning fees due to unnecessary sickness.
Regarding Claim 5, Zych discloses all of the limitations of Claim 1. Zych does not explicitly disclose, but Larner teaches:
wherein: the attribute information about the at least one occupant represents at least one of types of sensitivity of the at least one occupant to the travelling of the vehicle (Larner ¶ 75: If a passenger is prone to motion sickness, a route and driving style with a lowest total motion sickness value may be selected. A passenger's susceptibility to motion sickness may be determined using an evaluation of the passenger comprising a series of questions. The evaluation may additionally or alternatively include detecting a passenger's characteristics that may be related to susceptibility to motion sickness, such as age, gender, and ethnicity, using vision techniques.)
the travelling mode comprises a plurality of previously prepared travelling modes for determining the travelling characteristic, the travelling modes being suitable for the respective types of sensitivity of the at least one occupant (Larner ¶ 63: Each portion of each route of the set of routes may be assigned a motion sickness value indicating a likelihood that a passenger may experience motion sickness by combining one or more of a sway motion sickness value, a surge motion sickness value, or a heave motion 
the controller is configured to select, based on the attribute information about the at least one occupant, one of the plurality of travelling modes, thus changing a current travelling mode of the vehicle to the selected one of the plurality of travelling modes (Larner ¶ 75: If a passenger is prone to motion sickness, a route and driving style with a lowest total motion sickness value may be selected)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zych with Larner. Zych discloses the overall driving characteristic controls and even references smoother driving for the purposes found in Larner, but it does not go into detail on the specific controls or valuations implemented to assuage sickness as described in Larner. Larner’s more granular methodology allows Zych to properly conform driving characteristics to user attributes as it intends, allowing for more enjoyable rides and less cleaning fees due to unnecessary sickness.
Regarding Claim 6, Zych discloses all of the limitations of Claim 5. Zych does not explicitly disclose, but Larner teaches:
wherein: a plurality of travelling modes are prepared to be suitable for the respective travelling modes (Larner ¶ 63: Each portion of each route of the set of routes may be assigned a motion sickness value indicating a likelihood that a passenger may experience motion sickness by combining one or more of a sway motion sickness value, a surge motion sickness value, or a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles)
the controller is configured to select, based on the selected one of the plurality of travelling modes, one of the plurality of travelling routes, thus changing a current travelling route of the vehicle to the selected one of the plurality of travelling routes (Larner ¶ 81: In further examples, the selected route and driving style may be changed 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zych with Larner. Zych discloses the overall driving characteristic controls and even references smoother driving for the purposes found in Larner, but it does not go into detail on the specific controls or valuations implemented to assuage sickness as described in Larner. Larner’s more granular methodology allows Zych to properly conform driving characteristics to user attributes as it intends, allowing for more enjoyable rides and less cleaning fees due to unnecessary sickness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zych (US 20170282821 A1) in view of Larner (US 20180052000 A1) and Theis (US 20180335776 A1)
Regarding Claim 4, Zych discloses all of the limitations of Claim 1. Zych does not explicitly disclose, but Larner teaches:
wherein: the vehicle is scheduled to travel on a plurality of travelling sections (Larner Fig 6 & ¶ 62: Each route of the set of routes may comprise one or more portions.)
the at least one occupant comprising a [plurality] of occupants, at least one of the [plurality] of occupants being riding on the vehicle for each of the travelling sections (Larner ¶ 63: Each portion of each route of the set of routes may be assigned a motion sickness value indicating a likelihood that a passenger may experience motion sickness by combining one or more of a sway motion sickness value, a surge motion sickness value, or a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles.)
the controller is configured to set, for each of the travelling sections, the travelling characteristic of the vehicle based on the attribute information about the at least one of the [plurality] of occupants being riding on the vehicle for the corresponding one of the travelling sections (Larner ¶ 63: Each portion of each route of the set of routes may be assigned a motion sickness value indicating a likelihood that a passenger may experience motion sickness by combining one or more of a sway motion sickness value, a surge motion sickness value, or a heave motion sickness value of each portion of the route for each driving style in a plurality of driving styles; ¶ 75: If a passenger is prone to motion sickness, a route and driving style with a lowest total motion sickness value may be selected)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zych with Larner. Zych discloses the overall driving characteristic controls and even references smoother driving for the purposes found in Larner, but it does not go into detail on the specific controls or valuations implemented to assuage sickness as described in Larner. Larner’s more granular methodology allows Zych to properly conform driving characteristics to user attributes as it intends, allowing for more enjoyable rides and less cleaning fees due to unnecessary sickness.

Zych does not explicitly disclose, but Theis teaches:
the at least one occupant comprising a plurality of occupants, at least one of the plurality of occupants being riding on the vehicle…the travelling characteristic of the vehicle based on the attribute information about the at least one of the plurality of occupants being riding on the vehicle(Theis Fig 5 & ¶ 48: Occupant state parameters 403 include information characterizing the state of one or more occupants of AV 10 (as determined via sensors 511, 512); ¶ 51: FIG. 5 depicts, in simplified form, the interior of an exemplary vehicle 10 including two occupants: occupant 501, shown seated in the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zych with Theis. Zych discloses the overall driving characteristic controls and even references smoother driving for the purposes found in Theis. Theis is similar to Larner in that it changes the driving characteristics based on the attributes of the occupants, however Larner does not explicitly measure multiple occupants as Theis does, while Theis does not specify driving segments despite employing active monitoring and adjusting accordingly. Substituting Theis’ monitoring of a plurality of passengers into Larner’s travel sections (and then into Zych’s characteristic controls) allows for the AV to account for and service multiple passengers at once or in sequence, thus increasing its utility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Johnson whose telephone number is (571)272-5739.  The examiner can normally be reached on 8:00 – 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/D.A.J./
Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668